Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims are confusing as to intent because, through the recitation “greater than about 2”, it can not be definitively determined what functionalities are allowed by the definition of component (2)(a) of the claims, including functionalities of 2.
	Appropriate correction is required.
	Claims have been treated as if functionalities of 2 and perhaps lower are allowed by the limits of the claims for component (2)(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McVey et al.(2016/0340464).
 	McVey et al. discloses methods for preparing flexible polyurethane foams and foams formed therefrom that may be prepared from toluene diisocyanate and an isocyanate reactive component comprised of a polyether monol as claimed and polyether polyol as claimed, as well as blowing agent, catalyst and surfactant as claimed which are combined at Index values as claimed and wherein good compression set values as claimed are achieved (see paragraphs [0051]-[0057], [0157]-[0165], [0210] and Examples).  
	McVey et al differs from applicants’ claims in that filled polyols are not required.  However, McVey et al. allows for their inclusion (paragraphs [0081]-[0098]).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any of these disclosed filled polyols of McVey et al. in the preparations of McVey et al. for the purpose of achieving acceptable reactant mixes in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
	Further as to any differences evident in the overlaps in amounts of isocyanate reactant materials employed, it has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 .  Further, a prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation Titanium Metals v Banner 227 USPQ  773. (see also MPEP 2144.05 I)   Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any or all of the isocyanate reactive materials of McVey et al. in any amounts allowed for by McVey et al. for the purpose of achieving effective reactant mixes in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,793,692.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards processes for forming flexible polyurethane foams and foams therefrom formed from mixtures of materials that overlap in make-up and amounts in a manner which would have been obvious to one having ordinary skill in the art.

Claims 8-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,766,998.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards processes for forming flexible polyurethane foams formed from mixtures of materials that are fully encompassed by the limits of the processes of the instant claims, the patented process claims having exclusionary provisos associated with their isocyanate-reactive component that are not required by the instant process claims, and difference in the patentable sense is not evident.  Additionally, this rejection is not precluded by the restriction requirement set forth in the application associated with this patent because the rejected claims are directed towards the grouping of invention that was elected in the application associated with the patented claims.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Peterson et al. is cited for its relevant disclosures of flexible urethane foams and reactant mix materials in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/Primary Examiner, Art Unit 1765